Case 2:20-cv-05027-CBM-AS Document 70 Filed 04/19/21 Page1ofi Page ID #:1319

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-5027-CBM-(ASx) Date April 19, 2021

 

 

Title Black Lives Matter Los Angeles et al v. City of Los Angeles, et al

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attommeys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE RE PRELIMINARY
INJUNCTION HEARING

Pending before the Court is Plaintiffs’ Request for Order to Show Cause re Preliminary Injunction. (DKt.
54.)

Defendants are ordered to show cause why a preliminary injunction should not issue. Defendants’

response is to be filed no later than April 26, 2021, and Plaintiffs’ reply is to be filed no later than April 28, 2021.
The hearing date is May 3, 2021, at 10:00 a.m.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
